Name: 95/205/CFSP: Council Decision of 1 June 1995 supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process
 Type: Decision
 Subject Matter: economic policy; NA;  international security;  Asia and Oceania;  European construction;  electoral procedure and voting
 Date Published: 1995-06-14

 Avis juridique important|31995D020595/205/CFSP: Council Decision of 1 June 1995 supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process Official Journal L 130 , 14/06/1995 P. 0001 - 0001COUNCIL DECISIONof 1 June 1995supplementing Decision 94/276/CFSP on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process(95/205/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.11 (2) thereof, Having regard to the joint action adopted by the Council on 19 April 1994 on the basis of Article J.3 of the Treaty on European Union, in support of the Middle East peace process (1), HAS DECIDED AS FOLLOWS: Article 11. The European Union will provide support, in preparing for and observing the Palestinian elections provided for in Article III of the Declaration of Principles of 13 September 1993, of a maximum amount of ECU 10 million. That amount shall be charged to the general budget of the European Communities. 2. When circumstances permit, that contribution together with the practical arrangements for European Union support for preparing for and observing the elections in question, shall be the subject of a separate prior Council decision, in accordance with Article 5 of the joint action adopted on 19 April 1994. 3. The relevant preparatory provisions will be taken so that the decision referred to in paragraph 2 may, if appropriate, be implemented soon after it has been adopted. Article 2This Decision shall be published in the Official Journal. Done at Luxembourg, 1 June 1995. For the CouncilThe PresidentJ. GODFRAIN(1) OJ No L 119, 7. 5. 1994, p. 1.